                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

ERIC DESHON WILLIAMS                                                                PLAINTIFF

V.                             CASE NO. 4:19-CV-430-BRW-BD

PULASKI COUNTY
SHERIFF’S OFFICE, et al.                                                         DEFENDANTS

                                            ORDER

       I have received a recommendation from Magistrate Judge Beth Deere that Mr. Williams’s

claims be dismissed. Mr. Williams has not filed objections. After careful review of the

recommendation, I approve and adopt it in all respects.

       Mr. Williams’s claims are DISMISSED, without prejudice. This dismissal constitutes a

“strike” for purposes of 28 U.S.C. § 1915(g) and the Court certifies that an in forma pauperis

appeal of this dismissal would be frivolous and not taken in good faith.

       IT IS SO ORDERED, this 12th day of July, 2019.


                                             Billy Roy Wilson _________________
                                             UNITED STATES DISTRICT JUDGE
